                                Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                         SADE COKER,
                                                                          COMPLAINT FOR DAMAGES
                                               Plaintiff,
                                                                          Case No. 21-cv-1803
                         v.

                         GOLDBERG & ASSOCIATES P.C., and                       JURY TRIAL REQUESTED
                         JULIE GOLDBERG, ESQ., an individual,

                                               Defendants.


                                                                INTRODUCTION

                              1. Plaintiff Sade Coker worked as an executive assistant and personal assistant for

                                 Defendants’ law firm and its principal for several weeks in the fall of 2020. Defendants

                                 misclassified her as an exempt salaried employee, and when she worked considerably more

                                 than 40 hours in a workweek they did not pay her anything extra for overtime or “spread

                                 of hours” pay. When Plaintiff complained about not receiving overtime pay despite

                                 working long hours in a nonexempt role, Defendants fired her.

                              2. To challenge these and other wage law violations, Plaintiff brings this action, by and

                                 through her attorneys, against Defendants Goldberg & Associates P.C. and Julie Goldberg

                                 to recover unpaid or underpaid wages and other damages under the provisions of the Fair

                                 Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”)

                                 and the New York Labor Law (hereinafter, “NYLL”).

                                                            JURISDICTION AND VENUE

                              3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                 1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                              Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 2 of 8




                            4. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            5. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at the

                                Defendants’ law office located in the Bronx and one or more of the Defendants named

                                herein resides in this district.

                                                                    PARTIES

                         Defendant Goldberg & Associates P.C.

                            6. Defendant Goldberg & Associates P.C. is a foreign corporation doing business within

                                Bronx County at 5586 Broadway. 3rd Floor, Bronx, NY 10463. Its principal place of

                                business is located at 14370 Ventura Blvd., Sherman Oaks, California. It is not registered

                                with the NYS Department of State.

                            7. Goldberg & Associates P.C. holds itself out as being an immigration law firm.

                            8. Goldberg & Associates P.C. regularly transacts business in New York.

                            9. At all relevant times, Defendant Goldberg & Associates was engaged in interstate

                                commerce and/or the production of goods for commerce, within the meaning of the FLSA,

                                29 U.S.C. §§ 206(a) and 207(a).

                            10. At all relevant times, Defendant Goldberg & Associates had annual gross revenues in

                                excess of $500,000.

                            11. At all times material to this action, Defendant Goldberg & Associates was subject to the

                                FLSA and was an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.




ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                         Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                             Page 2
     212.961.7639
www.andersondodson.com
                              Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 3 of 8




                         Defendant Julie Goldberg

                            12. Defendant Julie Goldberg, an individual, resides in California and New York, upon

                                information and belief.

                            13. Defendant Julie Goldberg maintains a residence in New York.

                            14. Julie Goldberg is an attorney licensed to practice in the state of California.

                            15. Julie Goldberg is not licensed to practice law in the state of New York.

                            16. Defendant Goldberg has an ownership interest in and/or is a shareholder of Goldberg &

                                Associates.

                            17. Defendant Julie Goldberg is one of the ten largest shareholders of Goldberg & Associates.

                            18. At all times material to this action, Defendant Goldberg actively participated in the

                                business of the Goldberg & Associates law firm.

                            19. At all times material to this action, Defendant Goldberg exercised substantial control over

                                the functions of the company’s employees including Plaintiff.

                            20. Defendant Goldberg hired Plaintiff, fired her, assigned her day-to-day tasks, directed her

                                activities, and supervised her work.

                            21. Defendant Goldberg was Plaintiff’s boss.

                            22. At all times material to this action, Defendant Goldberg was an “employer” of the Plaintiff,

                                as defined by § 203(b) of the FLSA, and the NYLL.

                         Plaintiff Sade Coker

                            23. Plaintiff Sade Coker is a resident of New York.

                            24. Plaintiff Sade Coker worked for Goldberg & Associates as an Executive Assistant from

                                September 25, 2020 to October 30, 2020.

                            25. All of Plaintiff’s work for the Defendants occurred within the state of New York.


ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                           Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                               Page 3
     212.961.7639
www.andersondodson.com
                              Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 4 of 8




                            26. At all times material to this action, Plaintiff Coker was an “employee” within the meaning

                                of 29 U.S.C. § 203(e).

                            27. As an executive assistant/ personal assistant, Plaintiff’s duties and responsibilities were

                                varied. Sometimes she performed the work of a legal assistant such as organizing case

                                documents, and on other days Plaintiff would be asked to assist Defendant’s mother and to

                                schedule personal appointments.

                            28. While working in this capacity, Plaintiff Coker was expected to record time worked by

                                keeping a handwritten daily log.

                            29. Plaintiff worked 83 hours of overtime, or thereabouts, during the course of her employment

                                with Defendants, as follows:

                                            Dates              Hours Worked         Overtime Hours
                                        9/25 – 9/30/2020              45                    5
                                          10/1 – 10/15               145                   65
                                          10/16-10/30                 53                   13
                                                           TOTAL                           83

                            30. For hours over 40 worked in the workweek, Plaintiff was not compensated anything above

                                her regular salary.

                                                                   LEGAL CLAIMS

                                                   As And For A First Cause of Action:
                                              FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            31. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                         Failure to Pay Time Overtime Properly

                            32. Defendants failed to compensate Plaintiff at a rate of one and one half times her normal



ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                          Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                              Page 4
     212.961.7639
www.andersondodson.com
                              Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 5 of 8




                                hourly rate(s) for all hours over 40 worked in a workweek, in violation of the FLSA.

                         Willful & Not Based on Good Faith & Entitlement to Damages

                            33. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            34. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                            35. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                damages available under the FLSA which include, but are not limited to, all unpaid

                                overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                more specifically 29 U.S.C. § 216(b).

                                               As And For A Second Cause of Action:
                                            NEW YORK LABOR LAW (NYLL) VIOLATIONS

                            36. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            37. At all relevant times, Plaintiff was employed by Defendants within the meaning of the New

                                York Labor Law, §§ 2 and 651.

                         Failure to Pay Overtime

                            38. Defendants failed to compensate Plaintiff at a rate of one and one half times her normal

                                hourly rates for hours over 40 in a workweek, in contravention of N.Y. Comp. Codes R. &

                                Regs. tit. 12, § 142-2.2.

                         Spread of Hours

                            39. Plaintiff worked more than 10 hours on at least some workdays, but Defendants failed to

                                pay her an additional one-hour's pay at the applicable minimum wage rate, in contravention

                                of. N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.4.

ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                          Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                              Page 5
     212.961.7639
www.andersondodson.com
                              Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 6 of 8




                         Damages

                            40. Due to Defendant’s New York Labor Code violations, Plaintiff is entitled to recover her

                                unpaid wages, overtime, liquidated damages, interest, reasonable attorneys’ fees, and costs

                                associated with bringing the action. NY Lab. Code § 663(1).

                                                    As And For A Third Cause of Action:
                                                            FLSA – RETALIATION

                            41. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            42. Plaintiff inquired or complained verbally about her lack of overtime pay to her immediate

                                superior, Julie Goldberg.

                            43. By complaining about the propriety of these pay practices to Defendants, Plaintiff engaged

                                in activity protected under the FLSA.

                            44. Shortly thereafter, Defendant Goldberg terminated Plaintiff’s employment.

                            45. Plaintiff’s termination from employment was an adverse employment action.

                            46. Plaintiff’s termination from employment was causally connected to her inquiries regarding

                                her overtime pay.

                            47. Defendant violated the provisions of Section 15(a)(3) of the FLSA (29 U.S.C. § 215(a)(3)),

                                by discriminating against Plaintiff for exercising rights protected under the Act.

                            48. As a result of these violations by Defendant of the FLSA, the Plaintiff is entitled to damages

                                as set forth in the FLSA, more specifically 29 U.S.C. § 215(a)(3), in an amount to be

                                determined at trial.




ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                              Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                                  Page 6
     212.961.7639
www.andersondodson.com
                              Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 7 of 8




                                                   As And For A First Cause of Action:
                                                          NYLL – RETALIATION

                            49. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            50. By complaining about overtime issues to Defendants, Plaintiff engaged in an activity

                                protected under NYLL § 215(2).

                            51. Defendants violated the provisions of NYLL § 215 by retaliating against Plaintiff for

                                exercising protected rights.

                            52. As a result of these violations by Defendants of the NYLL, the Plaintiff is entitled to

                                damages as set forth in the NYLL, more specifically NYLL § 215(2), in an amount to be

                                determined at trial.



                                                               PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the New

                                        York Labor Law;

                                (B)     Award Plaintiff liquidated damages in the amount of her unpaid FLSA wages

                                        pursuant to 29 U.S.C. § 216(b);

                                (C)     Award Plaintiff liquidated damages pursuant to NYLL § 663;

                                (D)     Award Plaintiff “spread of hours” pay in the amount of one times the then-

                                        applicable minimum wage rate for each day Plaintiff worked 10 or more hours in a

                                        workday pursuant to N.Y. Comp. Codes R. & Regs. tit. 12, § 137-1.7.

ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                          Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                              Page 7
     212.961.7639
www.andersondodson.com
                               Case 1:21-cv-01803 Document 1 Filed 03/02/21 Page 8 of 8




                                (E)     Award Plaintiff appropriate damages for the retaliatory acts taken against her,

                                        including back pay, front pay in lieu of reinstatement, emotional distress, other

                                        appropriate actual, general, or compensatory damages, and punitive damages, in an

                                        amount to be determined at trial;

                                (F)     Award Plaintiff interest;

                                (G)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (H)     Award such other and further relief as this Court deems necessary and proper.



                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

                         by jury on all questions of fact raised by the complaint.


                         Respectfully submitted, this 2nd day of March, 2021.



                                                                            ANDERSONDODSON, P.C.



                                                                             ___________________________
                                                                             Penn A. Dodson (PD 2244)
                                                                             penn@andersondodson.com
                                                                            11 Broadway, Suite 615
                                                                            New York, NY 10004
                                                                            (212) 961-7639 direct
                                                                            (646) 998-8051 fax




ANDERSONDODSON, P.C.
     11 Broadway         Coker v. Goldberg & Associates                                                             Complaint
       Suite 615
 New York, NY 10004
                         Case No. 1:21-cv-1803 (SDNY)                                                                 Page 8
     212.961.7639
www.andersondodson.com
